Opinion issued September 4, 2003









 


In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-02-01349-CR
          01-02-01350-CR
____________

ROBERT HERRERA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause Nos. 824383 and 824384



MEMORANDUM  OPINION
	Appellant, Robert Herrera, pleaded guilty to two charges of sexual assault,
reduced from aggravated sexual assault, without a plea bargain agreement.  After the
preparation of a presentence investigation report, the trial court sentenced appellant
to confinement for 17 years in each case.  Appellant filed timely pro se notices of
appeal, and the trial court appointed Angela Cameron to represent him on appeal. 
Appellant subsequently signed a motion to withdraw the appeals that Cameron filed
with the District Clerk's office because the cases had not yet been assigned to a court
of appeals.  More than a year later, appellant sent the District Clerk's office a letter
that requested "more specific details about my appeal been [sic] withdrawn on
07/12/01, why they were withdrawn and by whom?"
	The clerk's records, including all of these documents, were filed in this
Court.  We abated the appeals and remanded the cases to the trial court for a factual
determination as to whether appellant's motion to withdraw the appeals was made
voluntarily, intelligently, and knowingly.  The hearing was conducted, and
supplemental records of those proceedings have been filed in this Court.
	Angela Cameron was present at the hearing.  Appellant was also present by
video teleconference.  Appellant refused to answer any of the trial court's questions
regarding these appeals.  Cameron testified that after her appointment she spoke with
the prosecutor who told her that, if the cases were re-prosecuted, the charges would
not be reduced to sexual assault and two additional charges would be filed.   Cameron
visited appellant in jail and advised him of his options, including the possibility of
filing a motion for new trial.  After considering Cameron's advice, appellant decided
to withdraw the appeals and signed a motion to that effect.  At the conclusion of the
hearing, the trial court found that appellant's motion to withdraw these appeals was
voluntarily, intelligently, and knowingly made.  Tex. R. App. P. 42.2(a).
	We order the appeals reinstated.  Based on the trial court's findings, we
dismiss the appeals.
	The clerk of this Court is directed to issue the mandates immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).